Citation Nr: 0706212	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-31 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Eligibility for payment of attorney fees from past-due 
benefits in connection with a claim of entitlement to service 
connection for bilateral hearing loss.

Eligibility for payment of attorney fees from past-due 
benefits in connection with a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

(The issues of entitlement to increased ratings for a scar of 
the left iliac crest, right femur fracture residuals, 
bilateral hearing loss, bilateral otitis externa, PTSD, and 
chronic obstructive pulmonary disease; entitlement to service 
connection for a cardiovascular disability; entitlement to a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU); entitlement to 
earlier effective dates for special monthly compensation 
(SMC) for deafness in both ears, SMC based on housebound 
status, and for basic eligibility to dependents educational 
assistance under 38 USC, Chapter 35; entitlement to SMC based 
on the need for regular aid and attendance; and entitlement 
to a special home adaptation grant and specially adapted 
housing are the subjects of a separate Board decision.)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1  There is no final Board decision denying service 
connection for bilateral hearing loss.

2.  The attorney has not identified an adverse adjudicative 
determination of the agency of original jurisdiction 
pertaining to the September 2004 attorney fee decision in 
connection with the claim of entitlement to service 
connection for PTSD.  




CONCLUSIONS OF LAW

1  The criteria for payment of fees for attorney services 
from past-due benefits awarded to the veteran based on the 
grant of service connection for bilateral hearing loss are 
not met.  38 U.S.C.A. § 5904(d) (West 2002); 38 C.F.R. § 
20.609 (2006).

2  There is no question of law or fact with respect to the 
September 2004 attorney fee decision.  38 U.S.C.A. § 7104, 
7105, 7108 (West 2002); 38 C.F.R. § 20.101, 20.201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The attorney is seeking the payment of fees in conjunction 
with claims of entitlement to service connection for PTSD and 
bilateral hearing loss.  

Analysis

Under the provisions of 38 U.S.C.A. § 5904(c)(1), a fee may 
not be charged, allowed, or paid for an attorney's services 
with respect to services provided before the date on which 
the Board first makes a final decision in a case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an attorney is retained with 
respect to such case before the end of a 1-year period 
beginning on that date.

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if both of the following conditions have 
been met: a final Board decision has been promulgated with 
respect to the issue involved, and the attorney was retained 
not later than 1 year following the date on which that Board 
decision was promulgated.  See In re Mason, 13 Vet. App. 79, 
83-86 (1999).

In In the Matter of the Fee Agreement of Smith, 4 Vet. App. 
487, 490 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that, pursuant to 38 U.S.C.A. § 
5904(c)(1), a fee agreement may be entered into between a 
claimant and an attorney for services provided only after the 
Board makes a final decision on the issue involved in a case.  
In In the Matter of the Fee Agreement of Stanley, 10 Vet. 
App. 104, 107 (1997), the Court also held that the issue 
extant in the final Board decision in a case must be the same 
issue for which the attorney is seeking payment.

In this case, there was no final Board decision on the issue 
of entitlement to service connection for bilateral hearing 
loss before the January 2002 decision which resulted in the 
RO's grant of service connection in February 2004.  The fee 
agreements dated in July 1997 and March 2000 predated that 
decision.  An April 1997 Board decision remanded the claim 
for further development and does not constitute a final 
decision on the claim.  

Indeed, the attorney was specifically notified by the RO in 
September 1997 that his fee agreement did not extend to the 
issue entitlement to service connection for bilateral hearing 
loss.  In a letter dated in October 1997, the attorney 
acknowledged that his contract did not include that issue.  
The attorney submitted an amended agreement in March 2000 to 
correct certain provisions not pertinent to this issue.  In 
response, the RO sent a letter in June 2000, which again 
informed the attorney of the requirement that there be a 
prior final Board decision.  

As there was no final Board decision with respect to the 
bilateral hearing loss issue, the Board finds that the 
attorney is not entitled to payment of attorney fees from 
past-due benefits based on the RO's February 2004 decision 
which implemented the Board's January 2002 decision and 
granted service connection for bilateral hearing loss.

With respect to eligibility for payment of attorney fees in 
connection with the claim of entitlement to service 
connection for PTSD, the Board concludes that the attorney 
has not pointed to any adverse adjudicative action in the 
September 2004 attorney fee decision.  That decision granted 
the payment of attorney fees from past due benefits.  The 
attorney was notified in the June 2005 statement of the case 
that he should identify what aspect of the decision he was 
appealing.  In response, the attorney filed a VA Form 9 which 
contained generic "boilerplate" language, and which was 
entirely unresponsive to the RO's request for clarification.  
Based on the attorney's failure to adequately identify the 
issue being appealed, the Board concludes that there is no 
question of law or fact to be decided, and thus the Board 
lacks jurisdiction to decide the appeal.

Accordingly, the attorney's appeal as to the issue of 
eligibility for payment of attorney fees from past-due 
benefits in connection with a claim of entitlement to PTSD 
will be dismissed without prejudice.


ORDER

Eligibility for payment of attorney fees from past-due 
benefits in connection with the claim of entitlement to 
service connection for bilateral hearing loss is denied.

The issue of eligibility for payment of attorney fees from 
past-due benefits in connection with a claim of entitlement 
to service connection for PTSD is dismissed without 
prejudice.  



	                        
____________________________________________
	Shane A. Durkin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


